 1
     John A. Kawai, Nevada SBN 14893
 2   CARPENTER, ZUCKERMAN & ROWLEY
     407 Bryant Circle, Suite F
 3   Ojai, CA 93023
     Tel: (805) 272-4001
 4   Fax: (805) 719-6858
     Email: team3@czrlaw.com
 5
     Deborah A. Bianco, Pro Hac Vice
 6   14535 Bel-Red Road, #201
     Bellevue, WA 98007
 7   (425) 747-4500
     Email: deb@debbiancolaw.com
 8
     Carol L. Hepburn, Pro Hac Vice
 9   200 First Avenue West, #550
     Seattle, WA 98119
10   Tel: 206) 957-7272
     Fax: (206) 957-7273
11   Email: carol@hepburnlaw.net
12   Attorneys for Plaintiffs.
13

14                               UNITED STATES DISTRICT COURT
15                                   DISTRICT OF NEVADA

16   LILY,” “SARAH,” “SOLOMON,” JANE             Case No. 2:19-cv-00352-RFB-EJY
     BROWN as next friend for “VIOLET,” a
17   minor, JANE DOE as next friend for “PIA,”
     “MYA,” and “AVA” minors, “ANDY,” and        STIPULATION AND AGREED ORDER
18                                               RE: DATES FOR RESPONSES TO
     “JENNY,”                                    MOTIONS
19
                                  Plaintiffs,
20
     v.
21
     JAN ROUVEN FUECHTENER,
22
                                  Defendant.
23

24

25   STIPULATION AND AGREED ORDER
     TO CONTINUE DATES FOR RESPONSES TO PLEADINGS– 1 of 4
26    Case No. 2:19-cv-00352-RFB-EJY

27
 1
                                        I.     STIPULATION
 2

 3      COME NOW the following parties: Plaintiffs, by and through their attorneys of record
 4
     Carol Hepburn, Deborah Bianco, and John Kawai, and Defendant by and through his
 5
     attorney(s) Lance J. Hendron of Guymon & Hendron, and Zachary Lee Newland, of Brandon
 6
     Sample PLC, and hereby stipulate and agree that due to the absences of Plaintiffs’ counsel
 7

 8   from the U.S. for most of the month of November, Plaintiffs may have additional time to reply

 9   to the Response In Opposition To Plaintiffs’ Motion For Prejudgment Writ Of Attachment

10   submitted by Defendant on November 1, 2019, and to respond to the Motion to Dismiss filed
11   by Defendant in this matter on November 1, 2019.
12
            The parties stipulate and agree that the time for Plaintiffs’ Reply to the Response in
13
     Opposition to Motion for Writ is extended to December 13, 2019, and the time for Plaintiffs’
14
     Response to the Defendant’s Motion to Dismiss is extended to December 20, 2019.
15

16          It is so stipulated this 5th day of November, 2019 by:
17

18
     CAROL L. HEPBURN P.S.                        GUYMON & HENDRON
                                                      Guymon & Hendron
19
20   s/Carol L. Hepburn_____________              _s/Lance J. Hendron____________
     Carol L. Hepburn, Pro Hac Vice               Lance J. Hendron
21                                                625 S. Eight Street
     200 First Avenue West, #550
                                                  Las Vegas, NV. 89101
22   Seattle, WA 98119                            702-758-5858
     Tel: 206) 957-7272                           lance@ghlawnv.com
23   Fax: (206) 957-7273
     Email: carol@hepburnlaw.net
24

25   STIPULATION AND AGREED ORDER
     TO CONTINUE DATES FOR RESPONSES TO PLEADINGS– 2 of 4
26    Case No. 2:19-cv-00352-RFB-EJY

27
 1

 2
     CARPENTER, ZUCKERMAN &                        BRANDON SAMPLE, PLC
 3   ROWLEY
 4   s/John A. Kawai                               s/Zachary Lee Newland            ___
     John A. Kawai                                 Zachary Lee Newland, Pro Hac Vice
 5   407 Bryant Circle, Suite F                    PO Box 250
     Ojai, CA 93023                                Rutland, VT. 05702
 6   805-272-4001                                  802-444-4357
     team3@czrlaw.com                              zach@brandonsample.com
 7

 8   DEBORAH A. BIANCO, PLLC                      Attorneys for Defendant
 9   By_/s Deborah A. Bianco_________
     Deborah A. Bianco, Pro Hac Vice
10   14535 Bel-Red Road, #201
     Bellevue, WA 98007
11   425-747-4500
     deb@debbiancolaw.com
12

13   Attorneys for Plaintiffs

14
                                    II.         AGREED ORDER
15
            THIS MATTER, having come before the Court upon the parties’ stipulation, and the
16
     Court having reviewed this stipulation and the files and records herein, and being fully
17
     advised, based on the voluntary agreement of the parties:
18
     IT IS HEREBY ORDERED AND ADJUDGED THE FOLLOWING:
19
            Counsel for Plaintiffs shall be granted an extension of time to reply to the Defendant’s
20
     Response in Opposition to Plaintiff’s Motion for Prejudgment Writ of Attachment until
21
     December 13, 2019, and to December 20, 2019 to respond to the Defendant’s Motion to
22
     Dismiss.
23
            /
24

25   STIPULATION AND AGREED ORDER
     TO CONTINUE DATES FOR RESPONSES TO PLEADINGS– 3 of 4
26    Case No. 2:19-cv-00352-RFB-EJY

27
 1
            IT IS SO ORDERED this 6th day of November, 2019.
 2

 3                                          ______________________________________
                                            UNITED STATES MAGISTRATE JUDGE
 4

 5                                           Agreed to:
 6   Presented by:
                                             GUYMON & HENDRON
 7   CAROL L. HEPBURN P.S.                         Guymon & Hendron
 8
     s/Carol L. Hepburn_____________         _s/Lance J. Hendron____________
 9
     Carol L. Hepburn, Pro Hac Vice          Lance J. Hendron
10   200 First Avenue West, #550             625 S. Eight Street
     Seattle, WA 98119                       Las Vegas, NV. 89101
11                                           702-758-5858
     Tel: 206) 957-7272                      lance@ghlawnv.com
     Fax: (206) 957-7273
12   Email: carol@hepburnlaw.net
13
     CARPENTER, ZUCKERMAN &                  BRANDON SAMPLE, PLC
14   ROWLEY

15   s/John A. Kawai                         s/Zachary Lee Newland            ___
     John A. Kawai                           Zachary Lee Newland, Pro Hac Vice
16   407 Bryant Circle, Suite F              PO Box 250
     Ojai, CA 93023                          Rutland, VT. 05702
17   805-272-4001                            802-444-4357
     team3@czrlaw.com                        zach@brandonsample.com
18
                                             Attorneys for Defendant
19
     DEBORAH A. BIANCO, PLLC
20
     By_/s Deborah A. Bianco_________
21   Deborah A. Bianco, Pro Hac Vice
     14535 Bel-Red Road, #201
22   Bellevue, WA 98007
     425-747-4500
23   deb@debbiancolaw.com

24   Attorneys for Plaintiffs

25   STIPULATION AND AGREED ORDER
     TO CONTINUE DATES FOR RESPONSES TO PLEADINGS– 4 of 4
26    Case No. 2:19-cv-00352-RFB-EJY

27
